


110 HR 81 IH: Bartlett Montgomery GI Bill

U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 81
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2007
			Mr. Bartlett of
			 Maryland introduced the following bill; which was referred to the
			  Committee on Veterans'
			 Affairs, and in addition to the
			  Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 38, United States Code, to provide that
		  members of the Armed Forces and Selected Reserve may transfer certain
		  educational assistance benefits to dependents, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Bartlett Montgomery GI Bill
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents
					Title I—Active Duty program
					Sec. 101. Transfer of entitlement to basic educational
				assistance under the Montgomery GI Bill
					Sec. 102. Application of annual adjustment to rates of
				educational assistance based on average costs of higher learning
					Sec. 103. Additional opportunity for certain VEAP participants
				to enroll in basic educational assistance under Montgomery GI Bill
					Sec. 104. Reimbursement of reductions of basic pay
					Title II—Selected Reserve
					Sec. 201. Transfer of entitlement to educational assistance
				under the Reserve Montgomery GI Bill
					Sec. 202. Credit for cumulative active duty service in the
				Selected Reserve
					Sec. 203. Increase in rates of educational assistance under the
				Reserve Montgomery GI Bill
					Title III—Survivors' and dependents' educational
				assistance
					Sec. 301. Application of annual adjustment to rates of
				educational assistance based on average costs of higher learning
				
			IActive Duty
			 program
			101.Transfer of
			 entitlement to basic educational assistance under the Montgomery GI
			 Bill
				(a)All-volunteer
			 force educational assistance program(1)Section 3020 of title 38,
			 United States Code, is amended to read as follows:
						
							3020.Transfer of
				entitlement to basic educational assistance
								(a)Election to
				transfer entitlement(1)An individual described
				in subsection (b) who is entitled to basic educational assistance under this
				subchapter may elect to transfer to one or more of the dependents specified in
				subsection (c) a portion of such individual’s entitlement to such
				assistance.
									(2)An individual transferring
				entitlement under this section shall submit written notice to the Secretary
				concerned not later than the expiration date of the period described in section
				3031 of this title that is applicable to such individual.
									(b)Eligible
				individualsAn individual
				referred to in subsection (a) is any member of the Armed Forces who, at the
				time of the approval by the Secretary concerned of the member's request to
				transfer entitlement to basic educational assistance under this section—
									(1)has completed six years of service in the
				Armed Forces; and
									(2)enters into an agreement to serve at least
				four more years as a member of the Armed Forces.
									(c)Eligible
				dependentsAn individual may transfer entitlement under this
				section as follows:
									(1)To the individual’s
				spouse.
									(2)To one or more of
				the individual’s children.
									(3)To a combination
				of the individuals referred to in paragraphs (1) and (2).
									(d)Designation of
				transfereeAn individual transferring entitlement under this
				section shall—
									(1)designate the
				dependent or dependents to whom such entitlement is being transferred;
									(2)designate the
				number of months of such entitlement to be transferred to each such dependent;
				and
									(3)specify the period
				for which the transfer shall be effective for each such dependent.
									(e)Revocation and
				modificationAn individual transferring entitlement under this
				section may modify or revoke at any time the transfer of any unused portion of
				the entitlement so transferred. The modification or revocation of the transfer
				of entitlement under this subsection shall be made by the submittal of written
				notice of the action to both the Secretary concerned and the Secretary of
				Veterans Affairs.
								(f)Commencement of
				useIf the dependent to whom entitlement is transferred under
				this section is a child, the use of the transferred entitlement may not
				commence until the child—
									(1)completes the
				requirements of a secondary school diploma (or equivalency certificate);
				or
									(2)attains 18 years of
				age.
									(g)Time limitation
				for use of eligibility and entitlementNotwithstanding section
				3031 of this title, and subject to subsection (d)(3), a dependent to whom
				entitlement is transferred under this section may use such entitlement not
				later than the expiration date of a 15-year period beginning on the
				commencement date of the period described in section 3031 of this title that is
				applicable to the individual who transferred such entitlement to the
				dependent.
								(h)Additional
				administrative matters(1)The use of any
				entitlement transferred under this section shall be charged against the
				entitlement of the individual making the transfer at the rate of one month for
				each month of transferred entitlement that is used.
									(2)Except as provided under paragraphs
				(2) and (3) of subsection (d) and subsection (g), and subject to paragraph (5),
				a dependent to whom entitlement is transferred under this section is entitled
				to basic educational assistance under this subchapter in the same manner as the
				individual from whom entitlement was transferred.
									(3)(A) Subject to subparagraph (B), the
				monthly rate of educational assistance payable to a dependent to whom
				entitlement is transferred under this section shall be the monthly amount
				payable under sections 3015 and 3022 of this title to the individual making the
				transfer.
										(B)The monthly rate of assistance
				payable to a dependent under subparagraph (A) shall be subject to the
				provisions of section 3032 of this title, except that the provisions of
				subsection (a)(1) of that section shall not apply even if the individual making
				the transfer to the dependent under this section is on active duty during all
				or any part of enrollment period of the dependent in which such entitlement is
				used.
										(4)The death of an individual
				transferring entitlement under this section shall not affect the use of the
				transferred entitlement by the dependent to whom entitlement is
				transferred.
									(5)Notwithstanding subsection (g) and
				section 3031 of this title, a child to whom entitlement is transferred under
				this section may not use any entitlement so transferred after attaining the age
				of 26 years.
									(6)Except as provided in subsection (f),
				the purposes for which a dependent to whom entitlement is transferred under
				this section may use such entitlement shall include the pursuit and completion
				of the requirements of a secondary school diploma (or equivalency
				certificate).
									(i)OverpaymentIn
				the event of an overpayment of basic educational assistance with respect to a
				dependent to whom entitlement is transferred under this section, the dependent
				and the individual making the transfer shall be jointly and severally liable to
				the United States for the amount of the overpayment for purposes of section
				3685 of this title.
								(j)Authority for
				certain individuals who opted out of educational assistance to transfer
				entitlement(1)Subject to the succeeding provisions of
				this subsection, a specified individual may elect to transfer to one or more of
				the dependents specified in subsection (c) such individual’s entitlement to
				such assistance in the same manner, and under the same terms and conditions,
				that apply to an individual referred to in subsection (a).
									(2)For purposes of this subsection, the
				term specified individual means an individual—
										(A)who made an election under section
				3011(c)(1) or 3012(d)(1) of this title, as the case may be;
										(B)who withdraws such election (in a form and
				manner determined by the Secretary concerned) not later than one year after the
				date of the enactment of the Bartlett Montgomery GI Bill Act;
										(C)whose conditional delimiting period
				(as described in paragraph (3)) has not expired; and
										(D)from whom the Secretary has reduced
				basic pay or collected payment as provided in paragraph (4).
										(3)The conditional delimiting period referred
				to in paragraph (2)(C) is the period described in section 3031 of this title
				that would have been applicable to such individual but for the election made by
				the individual under section 3011(c)(1) or 3012(d)(1) of this title, as the
				case may be.
									(4)(A)Subject to subparagraph (B), with respect
				to a specified individual who withdraws an election under paragraph (2)(B) to
				transfer entitlement to basic educational assistance under this subchapter, the
				basic pay of the specified individual shall be reduced (in a manner determined
				by the Secretary concerned) until the total amount by which such basic pay is
				reduced is $1,200.
										(B)To the extent that basic pay is not
				reduced under subparagraph (A) before the specified individual's discharge or
				release from active duty, at the election of the specified individual—
											(i)the Secretary concerned shall collect
				from the specified individual; or
											(ii)the Secretary concerned shall reduce the
				retired or retainer pay of the specified individual by,
											an
				amount equal to the difference between $1,200 and the total amount of
				reductions under subparagraph (A), which shall be paid into the Treasury of the
				United States as miscellaneous receipts.(5)A specified individual may only
				transfer, and may not use, entitlement under this chapter.
									(6)In carrying out this
				subsection—
										(A)the reference in subsection (a) to
				not later than the expiration date of the period described in section
				3031 of this title is deemed to be a reference to during the one
				year period beginning on the date of the enactment of the Bartlett Montgomery
				GI Bill Act; and
										(B)the reference in subsection (f) to
				commencement date of the period described in section 3031 of this
				title is deemed to be a reference to the commencement date of
				the conditional delimiting period under subsection (i)(3).
										(k)RegulationsThe
				Secretaries concerned shall prescribe regulations for purposes of this
				section.
								(l)Annual
				reportNot later than January 31 each year (beginning in 2008),
				the Secretary of Defense, in consultation with the other Secretaries concerned,
				shall submit to the Committees on Armed Services and the Committees on
				Veterans' Affairs of the Senate and House of Representatives a report on the
				number of individuals transferring entitlement to educational assistance under
				this section during the preceding fiscal year.
								(m)Secretary
				concerned definedNotwithstanding section 101(25) of this title,
				in this section the term Secretary concerned means—
									(1)the Secretary of
				the Army with respect to matters concerning the Army;
									(2)the Secretary of
				the Navy with respect to matters concerning the Navy or the Marine
				Corps;
									(3)the Secretary of
				the Air Force with respect to matters concerning the Air Force; and
									(4)the Secretary of
				Defense with respect to matters concerning the Coast Guard, or the Secretary of
				Homeland Security when it is not operating as a service in the
				Navy.
									.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 30 of
			 such title is amended by striking the item relating to section 3020 and
			 inserting the following:
					
						
							3020. Transfer of entitlement to basic
				educational
				assistance
						
						.
				102.Application of
			 annual adjustment to rates of educational assistance based on average costs of
			 higher learning
				(a)In
			 generalSection 3015(h) of
			 title 38, United States Code, is amended to read as follows:
					
						(h)(1)With respect to any fiscal year, the
				Secretary shall provide a percentage increase (rounded to the nearest dollar)
				in the rates payable under subsections (a)(1) and (b)(1) equal to the
				percentage (as determined by the Secretary) by which—
								(A)the average monthly costs of tuition and
				expenses for commuter students at public institutions of higher learning that
				award baccalaureate degrees for purposes of subsections (a)(1) and (b)(1) for
				the fiscal year involved, exceeds
								(B)such average monthly costs for the
				preceding fiscal year.
								(2)The Secretary shall make the determination
				under paragraph (1) after consultation with the Secretary of Education.
							(3)A
				determination made under paragraph (1) in a year shall take effect on October 1
				of that year and apply with respect to basic educational assistance allowances
				payable under this section for the fiscal year beginning in that year.
							(4)Not later than September 30 each year, the
				Secretary shall publish in the Federal Register the average monthly costs of
				tuition and expenses as determined under paragraph (1) in that
				year.
							.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to payments for months beginning after September 30,
			 2007.
				103.Additional
			 opportunity for certain VEAP participants to enroll in basic educational
			 assistance under Montgomery GI Bill
				(a)Additional
			 one-year opportunity to enrollSubsection (e) of section 3018C of title
			 38, United States Code, is amended by adding at the end the following new
			 paragraph:
					
						(6)In addition to the one-year period
				applicable under paragraph (1), a qualified individual (described in paragraph
				(2)) may make an irrevocable election under this subsection during the one-year
				period beginning on the date of the enactment of this paragraph, except that in
				applying this subsection as modified by this paragraph, the reference in
				paragraph (2)(B) to April, 1, 2000, is deemed to be a reference
				to April, 1,
				2007.
						.
				(b)Conforming
			 amendmentsSubsection (e)(3)
			 of such section is amended by striking under paragraph (1) both
			 places it appears and inserting under this subsection.
				104.Reimbursement
			 of reductions of basic pay
				(a)Reimbursement
			 for extended active duty serviceSections 3011(b) and 3012(c) of
			 title 38, United States Code, are each amended by adding at the end the
			 following new paragraph:
					
						(4)(A)Subject to subparagraph
				(C), in the case of an individual who, after the date of completion of the
				continuous period of active duty service applicable to the individual under
				this section, continues to serve on active duty service, the Secretary shall
				pay to the individual $100 for each consecutive12-month period of active duty
				service served by the individual after such date.
							(B)In the case of an individual who was
				discharged or released from active duty for a condition described in section
				3011(a)(1)(A)(i) of this title, the Secretary shall pay to such individual the
				aggregate amount of reductions in basic pay made under paragraph (1).
							(C)In no case may the amount of payments
				to an individual under subparagraph (A) exceed the amount of reductions made
				with respect to the individual under paragraph
				(1).
							.
				(b)Conforming
			 amendmentParagraph (2) of section 3017(b) of such title is
			 amended—
					(1)by striking
			 and at the end of paragraph (1);
					(2)by striking the
			 period at the end of paragraph (2) and inserting ; and ;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(C)the amount paid to
				the individual under section 3011(b)(4) or 3012(c)(4) of this title (as the
				case may
				be).
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 of active duty served on or after the date of the enactment of this Act.
				IISelected
			 Reserve
			201.Transfer of
			 entitlement to educational assistance under the Reserve Montgomery GI
			 Bill
				(a)Selected
			 Reserve(1)Chapter 1606 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
						
							16138.Transfer of
				entitlement to educational assistance
								(a)In
				generalAn individual described in subsection (b) who is entitled
				to educational assistance under this chapter may elect to transfer to one or
				more of the dependents specified in subsection (c) a portion of such
				individual’s entitlement to such assistance. An individual transferring
				entitlement under this section shall submit written notice to the Secretary
				concerned not later than the expiration date of the period described in section
				16133 of this title that is applicable to such individual.
								(b)Eligible
				individualsAn individual
				referred to in subsection (a) is any member of the Armed Forces who, at the
				time of the approval by the Secretary concerned of the member's request to
				transfer entitlement to basic educational assistance under this section—
									(1)has completed six years of service in the
				Selected Reserve; and
									(2)enters into an agreement to remain a member
				of the Selected Reserve for a period of not less than four years.
									(c)Eligible
				dependentsAn individual may transfer entitlement under this
				section as follows:
									(1)To the
				individual’s spouse.
									(2)To one or more of
				the individual’s children.
									(3)To a combination
				of the individuals referred to in paragraphs (1) and (2).
									(d)Designation of
				transfereeAn individual transferring entitlement under this
				section shall—
									(1)designate the
				dependent or dependents to whom such entitlement is being transferred;
									(2)designate the
				number of months of such entitlement to be transferred to each such dependent;
				and
									(3)specify the period
				for which the transfer shall be effective for each such dependent.
									(e)Revocation and
				modificationAn individual transferring entitlement under this
				section may modify or revoke at any time the transfer of any unused portion of
				the entitlement so transferred. The modification or revocation of the transfer
				of entitlement under this subsection shall be made by the submittal of written
				notice of the action to both the Secretary concerned and the Secretary of
				Veterans Affairs.
								(f)Commencement of
				useIf the dependent to whom entitlement is transferred under
				this section is a child, the use of the transferred entitlement may not
				commence until the child—
									(1)completes the
				requirements of a secondary school diploma (or equivalency certificate);
				or
									(2)attains 18 years
				of age.
									(g)Time limitation
				for use of eligibility and entitlementNotwithstanding section
				16133 of this title, and subject to subsection (d)(3), a dependent to whom
				entitlement is transferred under this section may use such entitlement until
				the later of—
									(1)the expiration
				date of a 15-year period beginning on the commencement date of the period
				prescribed by section 16133(a)(1) that is applicable to the individual who
				transferred such entitlement to the dependent; or
									(2)the date that is
				10 years after the date the individual who transferred such entitlement to the
				dependent is separated from the Selected Reserve,
									whichever
				occurs first.(h)Additional
				administrative matters(1)The use of any
				entitlement transferred under this section shall be charged against the
				entitlement of the individual making the transfer at the rate of one month for
				each month of transferred entitlement that is used.
									(2)Except as provided under paragraphs
				(2) and (3) of subsection (d) and subsection (g), and subject to paragraph (5),
				a dependent to whom entitlement is transferred under this section is entitled
				to educational assistance under this chapter in the same manner as the
				individual from whom entitlement was transferred.
									(3)The monthly rate of educational
				assistance payable to a dependent to whom entitlement is transferred under this
				section shall be the monthly amount payable under section 16131 of this title
				to the individual making the transfer.
									(4)The death of an individual
				transferring entitlement under this section shall not affect the use of the
				transferred entitlement by the dependent to whom entitlement is
				transferred.
									(5)Notwithstanding subsection (g) and
				section 16133 of this title, a child to whom entitlement is transferred under
				this section may not use any entitlement so transferred after attaining the age
				of 26 years.
									(6)Except as provided in subsection (f),
				the purposes for which a dependent to whom entitlement is transferred under
				this section may use such entitlement shall include the pursuit and completion
				of the requirements of a secondary school diploma (or equivalency
				certificate).
									(i)OverpaymentIn
				the event of an overpayment of basic educational assistance with respect to a
				dependent to whom entitlement is transferred under this section, the dependent
				and the individual making the transfer shall be jointly and severally liable to
				the United States for the amount of the overpayment for purposes of section
				3685 of title 38.
								(j)RegulationsThe
				Secretaries concerned shall prescribe regulations for purposes of this
				section.
								(k)Secretary
				concerned definedNotwithstanding section 101(a)(9), in this
				section the term Secretary concerned means—
									(1)the Secretary of
				the Army with respect to matters concerning the Army;
									(2)the Secretary of
				the Navy with respect to matters concerning the Navy or the Marine
				Corps;
									(3)the Secretary of
				the Air Force with respect to matters concerning the Air Force; and
									(4)the Secretary of
				Defense with respect to matters concerning the Coast Guard, or the Secretary of
				Homeland Security when it is not operating as a service in the
				Navy.
									.
					(2)The table of sections at the
			 beginning of such chapter is amended by adding at the end the following new
			 item:
						
							
								16138. Transfer of entitlement to
				educational
				assistance
							
							.
					(b)Conforming
			 amendments(1)Section 16133(a) of such
			 title is amended by inserting and section 16138 after
			 subsection (b).
					(2)Section 16137 of such title is amended by
			 inserting Each such report shall also include the number of members of
			 the Selected Reserve of the Ready Reserve of each armed force transferring
			 entitlement to educational assistance under section 16138. after
			 those fiscal years..
					202.Credit for
			 cumulative active duty service in the Selected Reserve
				(a)EntitlementSection
			 3012(a)(1) of title 38, United States Code, is amended—
					(1)in subparagraph
			 (B), by striking or at the end;
					(2)in subparagraph
			 (C), by adding or at the end; and
					(3)by inserting after
			 subparagraph (C) the following new subparagraph (D):
						
							(D)while in the
				Selected Reserve—
								(i)is
				first ordered to serve on active duty in the Armed Forces under section
				12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10, during the period
				beginning on September 11, 2001, and ending December 31, 2007; and
								(ii)serves on active
				duty in the Armed Forces for one or more periods (whether continuous or
				otherwise) aggregating not less than two years of service on active duty during
				a five period beginning on the date the individual is first ordered to serve on
				active duty during the period referred to in clause
				(i);
								.
					(b)Duration of
			 assistanceSubsection (b) of section 3013 of such title is
			 amended by striking is entitled to and all that follows and
			 inserting the following:
					
						is entitled
			 to—(1)one month of
				educational assistance benefits under this chapter—
							(A)in the case of an
				individual described in section 3012(a)(1)(A) of this title, for each month of
				continuous active duty served by such individual after June 30, 1985, as part
				of the obligated period of active duty on which such entitlement is
				based;
							(B)in the case of an
				individual described in section 3012(a)(1)(B) or section 3012(a)(1)(C) of this
				title, for each month of continuous active duty served by such individual after
				June 30, 1985;
							(C)in the case of an
				individual described in section 3012(a)(1)(D) of this title, for each month of
				active duty served by such individual after September 11, 2001, as part of the
				aggregate period of active duty on which such entitlement is based; and
							(2)one month of
				educational assistance benefits under this chapter for each four months served
				by such individual in the Selected Reserve after the applicable date specified
				in paragraph (1) (other than any month in which the individual served on active
				duty).
						.
				(c)Amount of
			 assistanceSection 3015 of such title is amended by adding at the
			 end the following new subsection:
					
						(i)In the case of an
				individual entitled to an educational assistance allowance under section
				3012(a)(1)(D) of this title, the amount of the basic educational assistance
				allowance payable under this chapter is the amount determined under subsection
				(b).
						.
				(d)ContributionParagraph
			 (1) of section 3012(c) of such title is amended by inserting or
			 subsection (a)(1)(D) after subsection (a)(1)(A).
				(e)Election to opt
			 outParagraph (1) of section 3012(d) of such title is
			 amended—
					(1)by
			 inserting (A) after (d)(1);
					(2)by designating the
			 last sentence as subparagraph (C);
					(3)in
			 subparagraph (C), as so designated, by striking such an election
			 and inserting an election under this paragraph; and
					(4)by inserting
			 before subparagraph (C), as so designated, the following new subparagraph
			 (B):
						
							(B)An individual described in subsection
				(a)(1)(D) may make an election not to receive educational assistance under this
				chapter. Any such election shall be made at the time the individual completes
				the aggregate period of active duty service required under such
				subsection.
							.
					(f)Outreach(1)The Secretaries
			 concerned shall take actions to inform members of the Selected Reserve who are
			 or may become entitled to basic educational assistance benefits under chapter
			 30 of title 38, United States Code, as a result of section 3012(a)(1)(D) of
			 such title (as amended by subsection (a) of this section) of the minimum
			 service requirements for entitlement to such benefits under that chapter and of
			 the scope and nature of such benefits.
					(2)In this subsection:
						(A)The term Secretary
			 concerned has the meaning given such term in section 101(25) of title
			 38, United States Code.
						(B)The term Selected Reserve
			 has the meaning given such term in section 3002(4) of title 38, United States
			 Code.
						203.Increase in rates of
			 educational assistance under the Reserve Montgomery GI Bill
				(a)In
			 generalSection 16131(b) of title 10, United States Code, is
			 amended to read as follows:
					
						(b)Except as provided
				in subsections (d) through (f), each educational assistance program established
				under subsection (a) shall provide for payment by the Secretary concerned,
				through the Secretary of Veterans Affairs, to each person entitled to
				educational assistance under this chapter who is pursuing a program of
				education of an educational assistance allowance at the following monthly
				rates:
							(1)For such a program
				of education pursued on a full-time basis, at the monthly rate equal to 40
				percent of the rate that applies for the month under section 3015(a)(1) of
				title 38.
							(2)(A)Subject to
				subparagraph (B), for such a program of education pursued on a less than a
				full-time basis, at an appropriately reduced rate, as determined under
				regulations which the Secretaries concerned shall prescribe.
							(B)No payment may be
				made to a person for less than half-time pursuit of such a program of education
				if tuition assistance is otherwise available to the person for such pursuit
				from the military department
				concerned.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to educational assistance allowances under section 16131(b) of such
			 title paid for months occurring on or after the date of the enactment of this
			 Act.
				(c)Conforming
			 increase to educational assistance rates under chapter
			 1607Paragraph (4) of section 16162(c) of title 10, United States
			 Code, is amended—
					(1)by striking
			 40 percent in subparagraph (A) and inserting 50
			 percent; and
					(2)by
			 striking 60 percent in subparagraph (B) and inserting 65
			 percent.
					IIISurvivors' and
			 dependents' educational assistance
			301.Application of
			 annual adjustment to rates of educational assistance based on average costs of
			 higher learning
				(a)In
			 generalSubsection (a) of section 3564 of title 38, United States
			 Code, is amended to read as follows:
					
						(a)With respect to any fiscal year, the
				Secretary shall provide for the same percentage increase in the rates payable
				under sections 3532, 3534(b), and 3542(a) of this title as the Secretary
				applies under subsection (h)(1) of section 3015 of this title to the rates
				applicable under subsections (a)(1) and (b)(1) of such
				section.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to payments
			 for months beginning after September 30, 2007.
				
